DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zahnen et al. (7,144,279) in view of Braund et al. (4,105,278).
Regarding claim 1, Zahnen et al., figures 4 and 8 show an electrical connector assembly comprising:
a connector (20, figure 4) defining a front end (where received 45 or an opened end) and an opposing rear end (38, figure 4), the connector having a plurality of cavities (27, figure 4) defined therein, each of the plurality of cavities extending from the front end to the rear end and configured to receive an electrical wire (31, figure 4) therein at the front end in a first configuration; and
a plug (45 and 57, figure 8) at least partially disposed in one of the plurality of cavities at the front end (figure 4), the plug comprising an insert portion (57) extending 
Zahnen et al. disclose the claimed invention as described above except for the plug ultrasonically welded to the connector in a second configuration.
Braund et al., figures 1 and 2 show a cover (8) is secured to a housing (3) at a step (11) by ultrasonic welding (column 3, lines 57-59). It would have been an obvious to one having ordinary skill in the art at the time the invention was made to provide Zahnen et al. to have the plug ultrasonically welded to the connector in the second configuration, as taught by Braund et al., in order to keep the plug that not easy to drop out from the connector and to protect the wire in the cavity or the connector from the outer environment when not in use for a long time.
Regarding claim 2, Zahnen et al., figure 4 shows the cavity comprises a receiving portion (a cylindrical wall that received a portion 55 or an upper half of 45 only) formed from a receiving wall (41) defining a receiving portion diameter; and the body (a portion 55 or an upper half of 45 only) having a first end disposed in the receiving portion and an opposing second end.
Regarding claim 3, Zahnen et al., figure 4 shows a collar (a lower half of the portion (55)) formed annularly about the body of the plug, the collar configured to engage the receiving wall (figure 4) and defining a collar diameter.

Braund et al., figures 1 and 2 show a cover (8) is secured to a housing (3) at a step (11) by ultrasonic welding (column 3, lines 57-59). It would have been an obvious to one having ordinary skill in the art at the time the invention was made to provide Zahnen et al. to have the collar is ultrasonically welded to the receiving wall, as taught by Braund et al. in order to keep the plug that not easy to drop out from the connector and to protect the wire in the cavity from the outer environment when not in use in a long time.
Regarding claim 5, Zahnen et al., figure 4 shows the collar is tapered inwardly (a side wall of a groove between the protrusions of 55) moving toward the first end of the body.
Regarding claim 6, Zahnen et al., figure 4 shows the collar diameter is substantially the same as the receiving diameter.
Regarding claim 7, Zahnen et al., figure 4 shows a collar (a lower half of the portion (55)) extending radially outward from the body of the plug, the collar configured to engage the receiving wall.
Regarding claim 8, Zahnen et al., figure 4 shows the collar defines an outer-profile complementary to a profile of the receiving wall.

Regarding claim 10, Zahnen et al., figures 4 and 8 show a cap (a flange at one end of 45 or pointed at 56 as shown in figure 8) extending radially outward from the second end of the body.
Regarding claim 11, Zahnen et al., figure 4 shows the cap engages the front end of the connector.
Regarding claim 12, Zahnen el al. disclose the claimed invention as described above except for the cap is ultrasonically welded to the front end of the connector.
Braund et al., figures 1 and 2 show a cover (8) is secured to a housing (3) at a step (11) by ultrasonic welding (column 3, lines 57-59). it would have been an obvious to one having ordinary skill in the art at the time the invention was made to provide Zahnen et al. to have the cap is ultrasonically welded to the front end of the connector, as taught by Braund et al., in order to keep the plug that not easy to drop out from the connector and to protect the wire in the cavity from the outer environment when not in use in a long time.
Regarding claim 13, Zahnen et al., figure 4 shows each cavity comprises a front opening at the front end of the connector, the front opening defining a front diameter; and the cap defines a cap diameter greater than the front diameter.

Regarding claim 15, Zahnen et al. and Braund et al. disclose the claimed invention as described above except for the connector and the plug are formed from the same plastic material. It would have been an obvious to one having ordinary skill in the art at the time the invention was made to modify Zahnen et al. to have the connector and the plug are formed from the same plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, in re Lesbin, 125 USPQ 416 for reducing the cost of making.
Regarding claim 16, Zabnen et al. and Braund et al. disclose the connector and the plug are formed from the different plastic material and the claimed invention as described above except for the melting point of the plug is lower than the melting point of the connector. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zahnen et al. and Braund et al. to have the melting point of the plug is lower than the melting point of the connector, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CGPA 1980) for better connection.
.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has mentioned: “Applicant has amended independent Claims 1 and 17 in line with the Examiner’s recommendation to clarify certain features of the claims in a good faith attempt to advance prosecution. In particular, Applicant has amended Claim 1 to specify that the plug comprises “an inset portion extending axially into a body of the plug.” Amended Claim 17 recites similar subject matter.” 
The Examiner agrees that if the Applicant amends exactly the entire structures of the insert portion (88), the amended claims will overcome the prior art, but the Applicant is not amended an insert portion (88) has a recess, as shown in figure 2 of the present application; therefore, Zahnen et al. is still read on the amended claim 1.
Applicant also argues: “Applicant respectfully submits that it would not be obvious to ultrasonically weld the insulating boot (45) or the removable boot closure cap (57) to the alleged connector of Zahnen, since this would render the connector of Zahnen unsatisfactory for its intended purpose.
See Zahnen, col. 6 lines 18-33. Indeed, the removable boot closure cap (57) includes a gripping member (66) to facilitate manual gripping by a user or grasping using a suitable tool to permit removal/insertion. See id. Thus, if the removable boot closure cap (57) were to be ultrasonically-welded to its alleged connector housing, then the removable boot closure cap (57) would no longer be selectively removable as needed, thereby rendering the connector of Zahnen unsatisfactory for its intended purpose.”
The Examiner disagrees.  To combine Zahnen et al. to have the plug ultrasonically welded to the connector in the second configuration, as taught by Braund et al., in order to keep the plug that not easy to drop out from the connector and to protect the wire in the cavity or the connector from the outer environment when not in use for a long time.
 
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/21/21.